No. 04-99-00210-CR

Gabriel QUIROZ,
Appellant

v.

The STATE of Texas,
Appellee

From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CR-3029
Honorable Bill M. White, Judge Presiding

PER CURIAM


Sitting:	Paul W. Green, Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:	April 28, 1999


DISMISSED FOR LACK OF JURISDICTION


	The trial court found Gabriel Quiroz guilty of possession of a controlled substance;
and, on January 20, 1999, the trial court imposed a thirty-three year sentence. Quiroz's notice
of appeal was due February 19, but it was not filed until March 26, more than fifteen days
after the due date. See Tex. R. App. P. 26.2, 26.3. Because the notice of appeal was not
timely filed, we lack jurisdiction to entertain the appeal. See Olivo v. State, 918 S.W.2d 519,
522 (Tex. Crim. App. 1996) (explaining that both the notice of appeal and the motion for
extension of time must be filed within the fifteen-day extension); see also Ater v. Eighth
Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that the writ of
habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs
out-of-time appeals from felony convictions). Accordingly, we dismiss Quiroz's appeal for
want of jurisdiction.


							PER CURIAM

DO NOT PUBLISH